Citation Nr: 0401514	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-03 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for a service-
connected duodenal ulcer, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In January 2002, the veteran filed 
a notice of disagreement (NOD) with the RO's decision.  In 
addition, in March 2003, the veteran's representative filed a 
brief, in which it argued that the RO failed to satisfy its 
duty to assist the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA) because it failed to identify 
the evidence necessary to substantiate the veteran's claim as 
well as the party responsible for obtaining the necessary 
evidence.  

REMAND

Based upon its review of the record, the Board concludes 
that additional development is necessary in connection 
with the veteran's claim for entitlement to an increased 
disability rating for his service-connected duodenal 
ulcer.  The Board notes that in the veteran's November 
2001 VA examination report, the examiner indicated that 
he "thoroughly reviewed the [veteran's] chart in the IP 
patient clinic."  In addition, in his Form 1-9, dated 
in February 2003, the veteran states that he received 
treatment for his ulcer at VA facilities for "almost 
fifty years."  He also attached several consent and 
authorization forms regarding the treatment he received 
at VA facilities since 1954."  However, there are no 
inpatient treatment reports dated later than 1993, which 
are included in the veteran's claims file .  As a 
result, in reaching its conclusion, it appears that the 
RO failed to consider all of the relevant medical 
evidence.  In addition, the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  This evidence 
must be considered in order to fairly adjudicate the 
veteran's claim.  Given a recent decision of the United 
States Court of Appeals for the Federal Circuit that 
invalidated 38 C.F.R. § 19.9(a)(2), however, this 
development must be accomplished by remand.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Therefore, in order to 
assist the veteran in the development of his appeal and 
to ensure due process, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required on his part:

1.	The RO should make as many attempts 
as necessary to obtain all inpatient 
treatment reports related to the treatment 
of the veteran's duodenal ulcer.  (These 
reports were referenced by the VA examiner 
in the November 2001 VA examination 
report, which is tabbed on the left side 
with a yellow flag and marked "November 
2001.")  The RO will end its efforts to 
obtain these reports only if the VA 
medical facility advises the RO that the 
requested reports do not exist.

2.	The veteran should be scheduled for 
an updated examination by the appropriate 
physician to determine the nature and 
severity of his service-connected 
duodenal ulcer.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner and 
should be reviewed prior to the 
preparation of the examination report.  
The examination report should reflect 
that such a review was conducted.  The 
examiner is requested to review the 
entire claims file.  All indicated tests 
and studies should be accomplished and 
the findings should be reported in 
detail.  

3.	Once the development requested in 
Paragraphs 1 and 2 has been accomplished, 
the reports obtained or prepared in 
connection with the development requested 
in these paragraphs should be associated 
with the claims file and the claims file 
should be returned to the RO for its 
review.  

4.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5102 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2003) (the "VCAA"), and any 
other applicable legal precedent.  This 
includes informing the veteran of the 
time he has in which to submit additional 
evidence.

5.		The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for entitlement to an 
increased disability rating for a 
service-connected duodenal ulcer.  To the 
extent the claim on appeal remains 
denied, the veteran should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
his claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations, including the 
reports from the examination requested 
above and the VCAA.  An appropriate 
period of time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to report to the scheduled VA examination may result 
in an adverse determination.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




